FILED
                           NOT FOR PUBLICATION                                SEP 24 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10600

              Plaintiff - Appellant,             D.C. No. 3:12-cr-00063-RCJ-
                                                 VPC-1
  v.

ORTENCIA SEGURA-SEGURA,                          MEMORANDUM*

              Defendant - Appellee.


                  Appeal from the United States District Court
                            for the District of Nevada
                Robert Clive Jones, Chief District Judge, Presiding

                         Submitted September 11, 2013**
                            San Francisco, California

Before: ALARCÓN and BERZON, Circuit Judges, and ZOUHARY, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Jack Zouhary, District Judge for the U.S. District
Court for the Northern District of Ohio, sitting by designation.
      The United States appeals the dismissal of Ortencia Segura-Segura’s

indictment on the ground of selective prosecution. Such a dismissal can only be

sustained by “clear evidence” that “(1) other similarly situated individuals have not

been prosecuted and (2) [the defendant’s] prosecution was based on an

impermissible motive.” United States v. Sutcliffe, 505 F.3d 944, 954 (9th Cir.

2007) (internal quotation marks omitted). Here, no evidence supports selective

prosecution, let alone “clear evidence.” The dismissal is thus REVERSED and the

case REMANDED to the district court to reinstate the indictment.




                                          2